Exhibit 10.1

AMENDMENT NO. 12

This Amendment No. 12, dated as of November 30, 2015 (this “Amendment”), to that
certain Credit Agreement, dated as of August 7, 2007 (as amended by Amendment
No. 1, dated as of November 21, 2008, Amendment No. 2 and Consent, dated as of
May 13, 2011, Amendment No. 3, dated as of March 9, 2012, Amendment No. 4, dated
as of August 23, 2012, Amendment No. 5, dated as of October 4, 2012, Amendment
No. 6, dated as of February 6, 2013, Amendment No. 7, dated as of February 6,
2013 and Amendment No. 8, dated as of August 26, 2013, Amendment No. 9, dated as
of December 31, 2013, Amendment No. 10, dated as of April 14, 2014 (and any
Consents related thereto) and Amendment No. 11, dated as of April 7, 2015, the
“Credit Agreement”), among ALLISON TRANSMISSION HOLDINGS, INC., a Delaware
corporation (“Holdings”), ALLISON TRANSMISSION, INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), CITICORP NORTH AMERICA, INC.,
as Administrative Agent, and the other agents and arrangers parties thereto, is
entered into by and among Holdings, the Borrower, the Agents and the New Term
B-3 Lenders (as defined below). Capitalized terms used herein but not defined
herein are used as defined in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has hereby notified the Administrative Agent and each Term
Lender that it intends to incur Specified Refinancing Debt pursuant to
Section 2.26(b) of the Credit Agreement in order to refinance the Term B-2 Loans
outstanding under the Credit Agreement immediately prior to the Twelfth
Amendment Effective Date (as defined below) (the “Existing Term B-2 Loans”);

WHEREAS, pursuant to Section 2.26(c) of the Credit Agreement, the Borrower may
incur Specified Refinancing Debt by, among other things, entering into this
Amendment pursuant to the terms and conditions of the Credit Agreement with Term
Lenders agreeing to provide such Specified Refinancing Debt;

WHEREAS, the Borrower has requested that (i) the new term Lenders party hereto
(each, a “New Term B-3 Lender”), (ii) the Lenders holding Existing Term B-2
Loans that shall have executed and delivered a consent to this Amendment
substantially in the form of Exhibit A hereto (a “B-2 Lender Consent”)
indicating the Rollover Settlement Option (each, a “Rollover Term B-3 Lender”)
and (iii) the Lenders holding Existing Term B-2 Loans that shall have executed
and delivered a B-2 Lender Consent indicating the “Assignment Settlement Option”
(each, an “Assignment Term B-3 Lender”) extend credit to the Borrower in the
form of Term Loans in an aggregate principal amount of $188,974,916.13
(collectively, the “Additional Term B-3 Loans”), the proceeds of which shall
repay the Existing Term B-2 Loans;

WHEREAS, each New Term B-3 Lender has indicated its willingness to lend such
Additional Term B-3 Loans in the aggregate amount specified on its signature
page to this Amendment on the terms and subject to the conditions herein;

WHEREAS, each Rollover Term B-3 Lender has agreed to make Additional Term B-3
Loans on the Twelfth Amendment Effective Date, in an aggregate amount equal to
such Rollover Term B-3 Lender’s Existing Term B-2 Loans (or such lesser amount
as may be allocated to such Rollover Term B-3 Lender by the Administrative
Agent), the proceeds of which shall be used to repay such Lender’s Existing Term
B-2 Loans, and has authorized the Administrative Agent to execute this Amendment
on its behalf;



--------------------------------------------------------------------------------

WHEREAS, each Assignment Term B-3 Lender has indicated its willingness to accept
an Assignment and Assumption of Additional Term B-3 Loans from Citibank, N.A.,
as a New Term B-3 Lender, in an aggregate amount equal to such Assignment Term
B-3 Lender’s Existing Term B-2 Loans (or such lesser amount as may be allocated
to such Assignment Term B-3 Lender by the Administrative Agent), and has
authorized the Administrative Agent to execute this Amendment on its behalf;

WHEREAS, each New Term B-3 Lender, each Rollover Term B-3 Lender and each
Assignment Term B-3 Lender have agreed subject to the terms and conditions set
forth herein to amend the Credit Agreement as set forth in Section 2 below and
have authorized the Administrative Agent to execute this Amendment on its
behalf,

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. ADDITIONAL TERM B-3 LOANS.

1.1 Additional Term B-3 Loans. On the terms and subject to the conditions
herein, each Rollover Term B-3 Lender hereby agrees to make Additional Term B-3
Loans up to the aggregate principal amount of such Lender’s Existing Term B-2
Loans (or such lesser amount as may be allocated to such Rollover Term B-3
Lender by the Administrative Agent) on the Twelfth Amendment Effective Date. On
the terms and subject to the conditions herein, each New Term B-3 Lender hereby
agrees to make Additional Term B-3 Loans up to the aggregate amount specified on
such New Term B-3 Lender’s signature page to this Amendment on the Twelfth
Amendment Effective Date. On the terms and subject to the conditions herein,
each Assignment Term B-3 Lender agrees to accept an Assignment and Assumption of
Additional Term B-3 Loans from Citibank, N.A., in an aggregate amount equal to
such Assignment Term B-3 Lender’s Existing Term B-2 Loans (or such lesser amount
as may be allocated to such Assignment Term B-3 Lender by the Administrative
Agent) on the Twelfth Amendment Effective Date. Pursuant to Section 2.26 of the
Credit Agreement, the Additional Term B-3 Loans shall have the terms set forth
in this Amendment and in the Credit Agreement (as amended by this Amendment).

1.2 Use of Proceeds. The proceeds of the Additional Term B-3 Loans shall be
applied toward the payment of (a) the aggregate outstanding principal amount of
the Existing Term B-2 Loans and (b) fees, expenses and original issue discount
payable in connection with the Additional Term B-3 Loans.

1.3 Interest Period. The Borrower shall make an Interest Period election with
respect to the Term B-3 Loans (including the Additional Term B-3 Loans) at least
two Business Days prior to the Twelfth Amendment Effective Date in accordance
with Section 2.13(b) of the Credit Agreement.

1.4 Amortization and Maturity Date. Following the Twelfth Amendment Effective
Date, the Term B-3 Loans of each Term B-3 Lender shall be payable in equal
consecutive quarterly installments on the last Business Day of each of December,
March, June and September, in an amount equal to $6,129,649.64, with the
remaining balance of Term B-3 Loans payable on the Term B-3 Maturity Date, in
each case in accordance with the Credit Agreement.

1.5 Credit Agreement Governs. Effective as of the Twelfth Amendment Effective
Date, except as set forth in this Amendment, (a) the Additional Term B-3 Loans
shall have identical terms as the Term B-3 Loans made pursuant to the Eleventh
Amendment and shall otherwise be subject to the provisions, including any
provisions restricting the rights, or regarding the obligations, of the Loan
Parties or any provisions regarding the rights of the Term Lenders, of the
Credit Agreement and the other Loan Documents, (b) the Additional Term B-3 Loans
shall be Specified Refinancing Debt and Specified

 

2



--------------------------------------------------------------------------------

Refinancing Term Loans under the Credit Agreement, (c) this Amendment (including
the amendments contemplated in Section 2 below) shall be a Refinancing Amendment
under the Credit Agreement and (d) all references to the Term B-3 Loans shall be
deemed to refer to the existing Term B-3 Loans and the Additional Term B-3
Loans.

SECTION 2. AMENDMENTS TO THE LOAN DOCUMENTS

Effective as of the Twelfth Amendment Effective Date (as defined in Section 3.1
below) and subject to the satisfaction of the conditions set forth in
Section 3.1 below:

2.1 The definitions of “Additional Term B-3 Loans” and “Term B-3 Loans” in
Section 1.1 of the Credit Agreement are hereby amended and restated in its
entirety to read as follows below:

“Additional Term B-3 Loans”: the term loans made pursuant to the Twelfth
Amendment on the Twelfth Amendment Effective Date.

“Term B-3 Loans”: the Term B-3 Loans issued on the Eighth Amendment Effective
Date and the Ninth Amendment Effective Date, the Amendment No. 11 Term B-3
Loans, and the Additional Term B-3 Loans.

2.2 The following definitions of “Twelfth Amendment” and “Twelfth Amendment
Effective Date” shall hereby be inserted into Section 1.1 of the Credit
Agreement in the correct alphabetical order:

“Twelfth Amendment”: Amendment No. 12 to the Credit Agreement, dated as of
November 30, 2015, among Holdings, the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

“Twelfth Amendment Effective Date”: as defined in the Twelfth Amendment.

SECTION 3. CONDITIONS PRECEDENT

3.1 Additional Term B-3 Loans. The making of the Additional Term B-3 Loans and
the effectiveness of the amendments to the Credit Agreement set forth in
Section 2 above, in each case, on the date hereof (the “Twelfth Amendment
Effective Date”) shall be subject to the following conditions precedent having
been satisfied or duly waived:

(a) Certain Documents. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

(i) this Amendment, duly executed by each of the Borrower, Holdings, the
Administrative Agent and each New Term B-3 Lender;

(ii) B-2 Lender Consents duly executed by each Rollover Term B-3 Lender and each
Assignment Term B-3 Lender;

(iii) a solvency certificate signed by the chief financial officer on behalf of
the Borrower, substantially in the form of Exhibit G of the Credit Agreement;

(iv) a closing certificate of each Loan Party, substantially in the form of
Exhibit B hereto, with appropriate insertions and attachments; and

 

3



--------------------------------------------------------------------------------

(v) an executed legal opinion of Latham & Watkins LLP, counsel to the Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent.

(b) Fees and Other Amounts. The Borrower have paid in full in immediately
available funds on the Twelfth Amendment Effective Date:

(i) all fees and reimbursable expenses that have been invoiced as of the Twelfth
Amendment Effective Date that are due and payable to any Person under any
engagement letter entered into in connection with this Amendment;

(ii) all unpaid interest in respect of the Term B-3 Loans accrued until the
Twelfth Amendment Effective Date, payable to the Administrative Agent for the
benefit of the applicable Term B-3 Lenders; and

(iii) to each Term Lender that is making (or is deemed to have made) Additional
Term B-3 Loans on the Twelfth Amendment Effective Date, an amendment fee in the
amount of 0.50% of the aggregate outstanding amount of such Lender’s Additional
Term B-3 Loans.

(c) Representations and Warranties. Each of the representations and warranties
contained in Section 4 below shall be true and correct.

(d) USA Patriot Act. The Additional Term B-3 Lenders shall have received from
each of the Loan Parties documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA Patriot
Act, to the extent such documentation or other information has been requested in
writing at least five (5) Business Days prior to the Twelfth Amendment Effective
Date.

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower, on behalf of itself and each Loan Party,
hereby represents and warrants to the Agents and each Lender, with respect to
all Loan Parties, as follows:

4.1 Incorporation of Representations and Warranties from Loan Documents. After
giving effect to this Amendment, each of the representations and warranties in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except to the extent that such representation or warranty is
qualified as to materiality, in which case it shall be true and correct in all
respects) on and as of the date hereof as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
to an earlier date;

4.2 Corporate Power and Authority. Each of Holdings and the Borrower has taken
all necessary action to authorize the execution, delivery and performance of
this Amendment, this Amendment has been duly executed and delivered by each of
Holdings and the Borrower, and this Amendment is the legal, valid and binding
obligation of each of Holdings and the Borrower, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles;
and

4.3 Absence of Default. Neither Holdings, the Borrower nor any of its Restricted
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
that could reasonably be expected to have a Material Adverse Effect. At the time
of and immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

4



--------------------------------------------------------------------------------

SECTION 5. LENDER ASSIGNMENT AND ASSUMPTION, CONSENTS AND WAIVERS

5.1 Rollover of Term B-2 Loans. Each Rollover Term B-3 Lender agrees that, upon
the Twelfth Amendment Effective Date, all (or such lesser amount as the
Administrative Agent may allocate to such Lender) of its Existing Term B-2 Loans
shall be converted to Term B-3 Loans under the Credit Agreement, and such
Existing Term B-2 Loans shall be deemed repaid in full on the Twelfth Amendment
Effective Date, including for all accrued and unpaid interest, fees, expenses
and other compensation owed to such Rollover Term B-3 Lender and due and payable
by the Borrower pursuant to the Credit Agreement and this Amendment.

5.2 Assignment of Term B-2 Loans. The Existing Term B-2 Loans of each Lender
(other than the Loans converted to Term B-3 Loans pursuant to Section 5.1 above)
shall be repaid in full on the Twelfth Amendment Effective Date, including for
all accrued and unpaid interest, fees, expenses and other compensation owed to
such Lender and due and payable by the Borrower pursuant to the Credit Agreement
and this Amendment. Each Assignment Term B-3 Lender agrees to purchase pursuant
to an Assignment and Assumption in accordance with Section 10.06 of the Credit
Agreement on or immediately after the Twelfth Amendment Effective Date and
assume from a Lender designated by the Administrative Agent Term B-3 Loans in an
amount equal to the principal amount of such repayment (or such lesser amount as
the Administrative Agent may allocate to such Lender).

5.3 Waivers. Each Assignor party hereto and each Assignee hereby waive the
requirements and benefits of Section 10.6(b)(ii)(A) and (B) of the Credit
Agreement solely with respect to the assignments made pursuant to this
Section 5. Notwithstanding anything herein to the contrary, each Assignor,
Rollover Term B-3 Lender and Assignment Term B-3 Lender hereby waives the
payment of any breakage loss or expense under Section 2.21 of the Credit
Agreement in connection with the repayment of Existing Term B-2 Loans or the
assignments made pursuant to this Section 5 on the Twelfth Amendment Effective
Date. Each Rollover Term B-3 Lender and Assignment Term B-3 Lender hereby waives
the notice provisions of Section 2.11(a) of the Credit Agreement with respect to
the repayment of its Existing Term B-2 Loans contemplated by Sections 5.1 and
5.2, as applicable.

5.4 Consent. The Borrower and the Administrative Agent hereby consent to the
assignments made pursuant to this Section 5. Each Term Lender holding Additional
Term B-3 Loans shall be deemed to have consented to the transactions
contemplated by this Amendment.

SECTION 6. MISCELLANEOUS

6.1 Reference to and Effect on the Loan Documents.

(a) As of the Twelfth Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”,
“therein” and words of like import), shall mean and be a reference to the Credit
Agreement as amended by this Amendment.

(b) Except as expressly amended hereby, all of the terms and provisions of the
Credit Agreement and all other Loan Documents are and shall remain in full force
and effect and are hereby ratified and confirmed.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuing Lender under the
Credit Agreement or any Loan Document, or constitute a waiver or amendment of
any other provision of the Credit Agreement or any Loan Document (as amended
hereby) except as and to the extent expressly set forth herein.

6.2 Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its costs and expenses in connection with this Amendment (and the
other Loan Documents delivered in connection herewith) as provided in
Section 10.5 of the Credit Agreement.

6.3 Reaffirmation. Each of Holdings and the Borrower hereby confirms that the
guaranties, security interests and liens granted pursuant to the Loan Documents
continue to guarantee and secure the Obligations as set forth in the Loan
Documents and that such guaranties, security interests and liens remain in full
force and effect. Each of Holdings and the Borrower confirms and ratifies its
obligations under each of the Loan Documents executed by it after giving effect
to this Amendment.

6.4 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof shall constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.

6.5 Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.

6.6 Loan Document and Integration. This Amendment is a Loan Document, and
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

6.7 Headings. Section headings contained in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.

6.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.

 

ALLISON TRANSMISSION HOLDINGS, INC. By:  

/s/ David S. Graziosi

Name:   David S. Graziosi Title:   Executive Vice President, Chief Financial
Officer, Treasurer and Assistant Secretary ALLISON TRANSMISSION, INC. By:  

/s/ David S. Graziosi

Name:   David S. Graziosi Title:   Executive Vice President, Chief Financial
Officer, Treasurer and Assistant Secretary

[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral Agent By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 12 TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Name of Lender: CITIBANK, N.A.

 

Executing as a New Term B-3 Lender: By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Vice President

For any Institution requiring a second signature line:

 

by  

 

  Name:   Title:

 

Credit Agreement Reference

   Aggregate Principal Amount   Term B-3 Loan    $                



--------------------------------------------------------------------------------

ROLLOVER OR ASSIGMENT TERM B-2 LENDERS ONLY

Exhibit A

Term B-2 Lender Consent to Amendment No. 12

This Term B-2 Lender Consent (“B-2 Lender Consent”) to Amendment No. 12 (the
“Amendment”) to that certain Credit Agreement, dated as of August 7, 2007 (as
amended by Amendment No. 1, dated as of November 21, 2008, Amendment No. 2 and
Consent, dated as of May 13, 2011, Amendment No. 3, dated as of March 9, 2012,
Amendment No. 4, dated as of August 23, 2012, Amendment No. 5, dated as of
October 4, 2012, Amendment No. 6, dated as of February 6, 2013, Amendment No. 7,
dated as of February 6, 2013 and Amendment No. 8, dated as of August 26, 2013,
Amendment No. 9, dated as of December 31, 2013, Amendment No. 10, dated as of
April 14, 2014 (and any Consents related thereto) and Amendment No. 11, dated as
of April 7, 2015, the “Credit Agreement”), among Allison Transmission Holdings,
Inc., a Delaware corporation, Allison Transmission, Inc., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto, Citicorp North America, Inc., as
Administrative Agent, and the other agents and arrangers parties thereto.
Capitalized terms used but not defined in this B-2 Lender Consent have the
meanings assigned to such terms in the Credit Agreement (as amended by the
Amendment).

The undersigned hereby irrevocably and unconditionally agrees to approve the
amendments to the Credit Agreement contained in Section 2 of the Amendment and
to the following (check only ONE option):

Rollover Settlement Option

¨  to deem prepaid 100% of the outstanding principal amount of the Existing Term
B-2 Loans held by such Lender (or such lesser amount allocated to such Lender by
the Administrative Agent) with proceeds of a new Term B-3 Loan in a like
principal amount.

Assignment Settlement Option

¨  to have 100% of the outstanding principal amount of the Existing Term B-2
Loans held by such Lender prepaid on the Twelfth Amendment Effective Date and to
purchase by assignment new Term B-3 Loans in a like principal amount (or such
lesser amount allocated to such Lender by the Administrative Agent).

IN WITNESS WHEREOF, the undersigned has caused this B-2 Lender Consent to be
executed and delivered by a duly authorized signatory as of the             of
[November], 2015.

 

 

 

(insert name of the legal entity above)

as a Term B-2 Lender

 

by       Name:   Title:

For any Institution requiring a second signature line:

 

by       Name:   Title:

Name of Fund Manager (if applicable):                                         

 

1



--------------------------------------------------------------------------------

Exhibit B

FORM OF CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF

ALLISON TRANSMISSION HOLDINGS, INC.

Pursuant to Section 3.1(a)(iv) of Amendment No. 12, dated as of November 30,
2015 (the “Amendment”; unless otherwise defined herein, terms defined in the
Amendment and used herein shall have the meanings given to them in the
Amendment), to that certain Credit Agreement, dated as of August 7, 2007 (as
amended, restated, supplemented or otherwise modified from time to time,
including but not limited to, the Amendment, the “Credit Agreement”), among
Allison Transmission Holdings, Inc. (“Holdings”), Allison Transmission, Inc.
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to the Credit Agreement as lenders (the “Lenders”),
Citicorp North America, Inc., as Administrative Agent, and the other agents and
arrangers parties thereto, the undersigned Assistant Secretary of Allison
Transmission Holdings, Inc. (the “Company”), hereby certifies on behalf of the
Company as follows:

 

  1. Eric C. Scroggins is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

The undersigned Secretary of the Company hereby certifies as follows:

 

  1. Attached hereto as Annex 1 is a true and complete copy of a Certificate of
Good Standing or the equivalent from the Company’s jurisdiction of organization
dated as of a recent date prior to the date hereof.

 

  2. Attached hereto as Annex 2 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company on [                    ]. Such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Company now in force relating to or affecting the matters
referred to therein.

 

  3. Attached hereto as Annex 3 is a true and complete copy of the Bylaws of the
Company as in effect on the date hereof.

 

  4. Attached hereto as Annex 4 is a true and complete certified copy of the
Articles of Incorporation of the Company as in effect on the date hereof, and
such Articles of Incorporation have not been amended, repealed, modified or
restated.

 

  5. The persons listed on Schedule I hereto are now duly elected and qualified
officers of the Company holding the offices indicated next to their respective
names on Schedule I hereto, and the signatures appearing opposite their
respective names on Schedule I hereto are the true and genuine signatures of
such officers, and each of such officers is duly authorized to execute and
deliver on behalf of the Company each of the Loan Documents to which it is a
party and any certificate or other document to be delivered by the Company
pursuant to the Loan Documents to which it is a party.

 

1



--------------------------------------------------------------------------------

  6. Latham & Watkins LLP may rely on this certificate in rendering its opinion.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

         ALLISON TRANSMISSION HOLDINGS, INC.

 

     

 

Name:    Eric C. Scroggins       Name:    David S. Graziosi Title:    Vice
President, General Counsel and Secretary       Title:    Executive Vice
President, Chief Financial Officer, Treasurer and Assistant Secretary Date:   
[            ], 2015         

[HOLDINGS SIGNATURE PAGE TO AMENDMENT NO. 12 CLOSING CERTIFICATE]



--------------------------------------------------------------------------------

Schedule I

to Closing Certificate

 

NAME

    

OFFICE

  

SIGNATURE

David S. Graziosi      Executive Vice President, Chief Financial Officer,
Treasurer and Assistant Secretary   

 

Eric C. Scroggins      Vice President, General Counsel and Secretary   

 